Citation Nr: 9904017	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 
1997, for resumption of disability compensation benefits for 
chronic low back strain.

2.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for hearing loss of the left ear.

4.  Entitlement to an increased (compensable) disability 
rating for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984, and from April 1986 to January 1990.  His DD Form 214s 
show that his primary military occupational specialty during 
both periods of service was that of Tactical Aircraft 
Maintenance Technician.

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) previously granted service connection 
and assigned a 10 percent disability rating for chronic low 
back strain (LBS) by rating decision issued in September 
1984.  However, the veteran filed a renouncement of his 
entitlement to disability compensation benefits for chronic 
low back strain on April 7, 1986, prior to his reenlistment 
in the Air Force on April 18, 1986.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1997 rating decision of the New Orleans 
VARO, which resumed payment of the veteran's 10 percent 
disability payment for chronic LBS, granted service 
connection and assigned a noncompensable rating for bilateral 
tinnitus, and denied an increased disability rating for 
hearing loss of the left ear.  The veteran initially filed a 
timely notice of disagreement (NOD) as to the effective date 
assigned to the resumption of service connection for chronic 
LBS, and was issued a statement of the case (SOC) in July 
1997.  The RO received his substantive appeal as to this 
issue later that month.  In September 1997, the veteran 
testified at a personal hearing before the Hearing Officer 
(HO) at the local VARO.  Later that month, the veteran filed 
a NOD as to the compensation level assigned for his service-
connected disabilities.  The HO denied entitlement to an 
earlier effective date by supplemental statement of the case 
(SSOC) issued in October 1997.  The veteran was issued a SOC 
as to his increased rating claims in November 1997.  The RO 
timely received his substantive appeal as to these issues in 
May 1998.


FINDINGS OF FACT

1.  The veteran's DD Form 214s show that his primary military 
occupational specialty during both periods of service was 
that of Tactical Aircraft Maintenance Technician.

2.  The veteran renounced entitlement to benefits for chronic 
low back strain on April 7, 1986.

3.  The RO received his claim for resumption of disability 
compensation benefits for chronic low back strain on January 
13, 1997.

4.  The chronic lumbar strain, as shown by recent VA 
examination, is manifested by normal range of motion of the 
lumbosacral spine without tenderness or x-ray evidence of 
fracture or dislocation.

5.  Auditory acuity in the service-connected left ear, as 
shown by the most recent VA audiometric examination, reveals 
Level I hearing.

6.  The veteran is considered to have been exposed to 
acoustic trauma by virtue of his MOS during his periods of 
active duty service.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to January 13, 1997, for resumption of disability 
compensation for chronic low back strain are not met.  
38 U.S.C.A. §§ 5110(a), 5306(b) (West 1991); 38 C.F.R. 
§§ 3.106(a), (b), 3.400(s) (1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for chronic low back strain are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Codes 5292, 5295 (1998).

3.  The schedular criteria for an increased (compensable) 
rating for left ear hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.87, 
Part 4, Diagnostic Code 6100 (1998).

4.  The schedular criteria for a 10 percent disability 
rating, but no more, for bilateral tinnitus are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date of discharge or release.  38 
U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(a), (b) 
(1998).
Any person entitled to compensation under any of the laws 
administered by the Secretary may renounce the right thereto.  
The application renouncing the right shall be in writing over 
the person's signature.  Upon the filing of such an 
application, payment of such benefits and the right thereto 
shall be terminated, and such person shall be denied any and 
all rights thereto from such filing.  Renouncement of rights 
shall not preclude any person from filing a new application 
for compensation at a later date, but such new application 
shall be treated as an original application, and no payments 
shall be made for any period before the date such new 
application is received by VA.  38 U.S.C.A. § 5306(b); 38 
C.F.R. §§ 3.106(a), (b), 3.400(s) (1998).

As noted above, VARO granted service connection and assigned 
a 10 percent disability rating for chronic LBS by rating 
decision issued in September 1984.  This evaluation remained 
in effect until April 1986, when the veteran requested that 
the disability compensation which he had been receiving be 
terminated since he believed that his condition had improved 
to the point where he could perform in the U. S. Air Force 
Reserves (USAFR).  He further noted that he had been a member 
of the USAFR since February 1986.  The Board observes, 
however, that the veteran's DD-214 shows that he re-enlisted 
in the regular Air Force on April 18, 1986.

On January 13, 1997, the veteran requested reinstatement of 
his compensation benefits for chronic LBS.  The veteran 
indicated that he has been out of service for seven years and 
was waiting for it [his disability compensation] to start up 
again, but it did not.  In support of his claim, the veteran 
submitted a copy of a December 1996 hospital inquiry (HINQ) 
response which indicated that he was already service-
connected and assigned a 10 percent disability rating for 
chronic LBS.

By rating action issued in June 1997, the RO resumed service 
connection for chronic LBS at the 10 percent disability 
compensation level, establishing an effective date of January 
13, 1997.  By SOC issued in July 1997, the RO denied 
entitlement to an effective date for the resumption of 
disability compensation benefits.

The veteran thereafter presented testimony at a personal 
hearing before the local HO in September 1997.  He stated 
that approximately two months after being discharged from 
service, he went to the VA hospital at Alexandria thinking 
that he was applying for VA benefits.  Although he was not 
treated, he noted that he did fill out a means form and was 
given a regular blue and white card.  He noted that when he 
was discharged in 1984, he went to the VA hospital in New 
Orleans and compensation was sent to him automatically; to 
the best of his recollection, he could not remember speaking 
to a VA service officer to start the procedures at that time.  
Moreover, when he went to the hospital in 1990, he told the 
information clerk that he had been receiving disability 
benefits from VA, and that he had recently gotten out of 
service and wanted to see what benefits he was entitled to.

Initially, the Board finds that this issue is a matter in 
which the law, as opposed to the evidence, is dispositive.  
The United States Court of Veterans Appeals (Court) has 
observed that the use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive.  Therefore, in cases such as this, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law (Cf. FED R. CIV. P. 12(b)(6)) ("failure to state a claim 
upon which relief can be granted"), as opposed to dismissing 
the case for failure to present a well-grounded claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran contends that an effective date prior to January 
13, 1997, the date of receipt of his claim for reinstatement 
of VA compensation benefits, should be assigned.  
Specifically, he argues that the proper effective date is 
January 12, 1990, the day following separation from his 
second period of active duty service.  He further contends 
that the hospital visit in February 1990 should be construed 
as an informal claim since he was no properly informed of the 
procedures for reinstatement.

After a review of the record, the Board finds that the 
veteran's claim must be denied.  In accordance with the 
pertinent governing laws and regulations in this case, the RO 
had no alternative but to treat the veteran's new application 
as an original claim for compensation benefits.  As noted 
above, the applicable laws and regulations state that 
renouncement of rights shall not preclude any person from 
filing a new application for compensation at a later date, 
but such new application shall be treated as an original 
application, and no payments shall be made for any period 
before the date such new application is filed.  38 U.S.C.A. § 
5306(b) (West 1991); 38 C.F.R. §§ 3.106(a), (b), 3.400 (s) 
(1998) (emphasis added).  As such, legal entitlement to the 
benefit sought in not shown.

The Board has carefully and compassionately considered the 
veteran's forthright testimony at his hearing and 
acknowledges his contention that he informed the hospital 
information clerk that he had been receiving disability 
benefits from VA, and that he had recently gotten out of 
service and wanted to see what benefits he was entitled to.  
However, to whatever extent he may believe that VA employees 
either failed to provide correct or timely advice him as to 
the procedures for reinstatement, the Court has held that 
benefits cannot be awarded based upon such circumstances.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (since 
payment of government benefits must be authorized by statute, 
the fact that a claimant may have received erroneous advice 
from a government employee cannot be used to estop the 
government from denying benefits).

Additionally, the Board observes that failure by VA to 
provide the appellant notice of entitlement to reinstatement, 
as required by 38 U.S.C.A. § 7722 (West 1991), may not 
provide a basis for awarding retroactive benefits in a manner 
inconsistent with express statutory requirements, except 
insofar as a court of law may order such benefits pursuant to 
its general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to his equitable-
relief authority under 38 U.S.C. § 503(a).  In this regard, 
the General Counsel has held that VA's duty to provide 
information and assistance to such individuals requires only 
such actions as are reasonable under the circumstances.  
VAOPGCPREC 17-95 (June 21, 1995).  The Board is bound by the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 1991).  While the veteran contends that he 
received VA benefits by simply going to the VA hospital for 
his separation examination in 1984 and that he does not 
remember talking to a VA service officer at that time, the 
Board observes that he completed, signed and submitted a VA 
Form 21-526e, Veteran's Application for Compensation to the 
local VARO, not the hospital, in August 1984.  As evidenced 
by his April 1986 renouncement, the veteran also knew that he 
was not entitled to receive both VA compensation benefits and 
drill pay at the same time; so he again contacted the local 
VARO, not the hospital.  Moreover, the veteran did not inform 
VA, at that time, as to when he expected to discontinue 
military service or that he wished to have them reinstated at 
a later date.

The duty to assist the veteran is not always a one-way 
street; nor is it a blind alley.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The VA had no way of knowing that the 
veteran was not aware of where to file a claim for 
reinstatement or that he wanted reinstatement immediately 
following discharge from service, nor is it reasonable to 
assume that the VA should have known such.

Consistent with the holding in Sabonis and the governing laws 
and regulations, the veteran has not presented a basis upon 
which an earlier effective date may be assigned, and 
therefore the claim must be denied by operation of law.

Increased Ratings

The veteran's claims of entitlement to a disability 
evaluation in excess of 10 percent for chronic LBS and 
compensable disability evaluation for hearing loss of the 
left ear and bilateral tinnitus are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
Claims that conditions have become more severe are well 
grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  VA also has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issue 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1 (1998), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(1998) which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.

38 C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

I.  Chronic LBS

It is again noted that the RO previously granted service 
connection and assigned a 10 percent disability rating for 
chronic LBS by rating decision issued in September 1984.  
However, the veteran filed a renouncement of his entitlement 
to disability compensation benefits for chronic low back 
strain on April 7, 1986.  The veteran's DD Form 214 shows 
that he re-enlisted in the regular Air Force on April 18, 
1986.
According to the applicable criteria, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, Code 
5292 (1998).

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1998).

The words "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  
Terminology such as "slight," "moderate" and "severe" 
used by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1998).

A review of the service medical records (SMRs) pertaining to 
the veteran's second period of active duty service show that 
he had a normal clinical evaluation of the spine on re-
enlistment examination in March 1986.  However, the veteran 
was seen on occasion with complaints of low back pain between 
June and October 1988, as well as between August and December 
1989.  Although the veteran elected not to undergo a 
separation examination, the record contains a November 1989 
Report of Medical History for separation examination 
purposes.  The physician's summary portion of this report 
noted that the veteran had a lumbar strain in June 1988, 
which was treated with bed-rest, Motrin and Flexeril.  The 
condition recurred in October 1989 [based on a review of the 
record should state 'October 1988'] and was treated with 
physical therapy.  The condition recurred again in August 
1989 and with treated with a cortisone shot with no 
recurrence.

In conjunction with his claim for resumption, the veteran was 
afforded a VA examination in March 1997.  The veteran 
complained of chronic low back pain, aggravated by excessive 
bending, lifting, stooping, squatting and prolonged sitting 
only, but not with ordinary standing-ambulation.  He also 
complained of intermittent stiffness of the lower back with 
intermittent bilateral lumbar muscle spasms.  He denied 
crepitus in the lumbar spine, as well as sciatica, tingling, 
numbness and muscle weakness in the lower extremities.  He 
also denied incontinence and erectile dysfunction.  
Examination of the veteran at that time revealed that he was 
alert and was ambulatory with a normal gait, balance and 
posture without a cane, et cetera.  Straight leg raising was 
normal bilaterally, without tenderness.  He had no postural 
abnormalities or fixed deformities.  The musculature of the 
back was noted to be normal.  He also had normal range of 
motion of the lumbar spine without tenderness.  There was no 
objective evidence of pain on motion.  Neurological 
evaluation was noted to be normal.  X-rays of the lumbar 
spine revealed a normal study as there were no fractures, 
dislocation or other bony pathology present.  The diagnoses 
included chronic LBS.

After a review of the record, the Board finds that no more 
than a 10 percent disability evaluation for chronic LBS is 
warranted.  Although the veteran's March 1997 VA examination 
revealed a normal posture and curvature of the spine as well 
as normal range of motion with no spinal tenderness, his SMRs 
reflect treatment on multiple occasions with low back pain 
associated with strain injuries.  In view of the above-cited 
medical findings, and since pain and discomfort appear to be 
the significant and consistent factor in the overall 
disability picture, the Board concludes that no more than the 
present 10 percent rating under Diagnostic Code 5295 for 
"characteristic pain on motion," is warranted in this case.  
However, the disability picture presented does not more 
nearly approximate the criteria for the next higher schedular 
evaluation (20 percent) as it does not appear, from a review 
of the entire medical evidence of record, that the veteran's 
chronic LBS has involved muscle spasm on extreme forward 
bending and loss of lateral spine motion in a standing 
position.

The veteran's complaints of pain in his low back do not 
warrant an increased rating above the now assigned 10 percent 
schedular level under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
"additional" range-of-motion loss in the low back due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  Indeed, his recent 
1997 VA examination shows that he had normal range of motion 
of the lumbar spine without tenderness.  Moreover, his 
neurological examination was noted to be normal.  Thus, it 
cannot be said that the veteran has "additional" range-of-
motion loss under 38 C.F.R. § 4.40 (1998) because the 
schedular criteria as applied to the facts in this case 
encompass an increased level of impairment due in significant 
part to painful motion.  Thus, to award increased 
compensation for these symptoms would in effect violate the 
anti-pyramiding provisions under 38 C.F.R. § 4.14 (1998). 
With respect to weakness and incoordination, the 1997 
examination report also noted that the veteran was ambulatory 
with normal gait, balance and posture without cane.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in the veteran's low back that is evidently caused by 
his pain complaints or due to weakness or incoordination.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (1998), whether 
or not they were raised by the veteran. Schafrath, supra.  
However, for the reasons discussed above, the Board concludes 
that the currently assigned 10 percent rating for the 
veteran's low back disability adequately reflects the level 
of impairment pursuant to the schedular criteria.
In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5295 is the most appropriate schedular criteria for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
intervertebral disc syndrome that has been related to the 
veteran's service-connected back strain injury, his 
disability is not entitled to a higher rating pursuant to 
Diagnostic Code 5293. Neurologically, the veteran was 
essentially normal at the time of the 1997 examination.  
Thus, a higher rating under Code 5293 would not otherwise be 
in order in any case.  Moreover, higher ratings (above 10 
percent) are not in order pursuant to the other schedular 
criteria as there is no medical evidence whatsoever showing 
that his back strain injury involves residuals of a fractured 
vertebra (Code 5285); complete bony fixation (ankylosis) of 
the spine, either in a favorable or unfavorable angle (Code 
5286); or favorable or unfavorable ankylosis of the lumbar 
spine (Code 5289) or moderate overall limitation of the 
lumbar spine (Code 5292), as it was noted on the recent VA 
examination of March 1997 that the veteran had normal range 
of motion without tenderness.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1997 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his back are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the medical evidence 
reflects that the veteran's low back disability is 
compensably disabling; however, as the schedular criteria 
provide a basis to award increased compensation in this case, 
it does not appear that the veteran has an "exceptional or 
unusual" disability.

II.  Hearing Loss of the Left Ear

The RO granted service connection and assigned a 
noncompensable disability evaluation for hearing loss of the 
left ear by rating decision issued in September 1984.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  
Francisco, supra.  On the veteran's March 1997 VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
30
LEFT
5
5
5
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  It was remarked that the veteran had 
borderline normal to mild high frequency sensorineural 
hearing loss at 2,000 Hertz and above in the right ear with 
normal hearing in the left ear.

The RO assigned a non-compensable disability evaluation for 
unilateral defective hearing (left ear) under the provisions 
of Diagnostic Code 6100, Impairment of Auditory Acuity, of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  After a careful review of the evidence of record, 
the undersigned concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for left ear hearing loss.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic loss of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for unilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Part 4, Diagnostic 
Code 6100 to 6110 (1998).  For purposes of evaluation, a 
nonservice connected ear will be treated as service-connected 
only when there is total deafness in that nonservice-
connected ear.  Otherwise, the nonservice-connected ear shall 
be considered normal (Level I) for purposes of computing the 
service-connected disability rating.  See 38 C.F.R. 
§ 3.383(a)(3) (1998); VAOPGCPREC 32-97 (September 3, 1997).

In the veteran's case, the audiometric findings of the March 
1997 VA examination reflect Level I hearing in the veteran's 
service-connected left ear and Level I hearing in the right 
ear (as discussed above).  Under the provisions of the rating 
schedule, a noncompensable rating has been assigned.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu, supra; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  However, his allegations alone 
do not serve to establish entitlement to a higher disability 
evaluation for defective hearing since the disability ratings 
for defective hearing are derived from a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The regulatory criteria contained in the rating schedule are 
quite specific.  Applying the criteria of 38 C.F.R. § 4.85 
(1998), and using Tables VI and VII, a noncompensable 
evaluation is warranted.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service-
connected left ear hearing loss presents such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  Bilateral Tinnitus

Tinnitus when persistent as a symptom of head injury, 
concussion or acoustic trauma warrants a maximum schedular 
rating of 10 percent under 38 C.F.R. Part 4, Diagnostic Code 
6260 (1998) (emphasis added).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Upon review of the record, the Board finds that the evidence 
supports the veteran's claim for a 10 percent disability 
evaluation for persistent bilateral tinnitus.  It is manifest 
that that the veteran was exposed to acoustic trauma by 
virtue of his MOS, Tactical Aircraft Maintenance Technician, 
during both periods of active duty service.  Although the 
veteran was not treated for persistent tinnitus during either 
period of active duty service, he complained of the same on 
VA examination in March 1997.  Clearly, a veteran who worked 
in such close proximity to aircraft engines and the like must 
have, at the very least, sustained some acoustic trauma 
during his eight years of active duty service.  In view of 
the foregoing, the Board finds that the veteran's current 
tinnitus may not be clearly dissociated from the veteran's 
periods of active duty service.  Consequently, a 10 percent 
disability evaluation for persistent tinnitus is granted.

With respect to a rating in excess of 10 percent for 
tinnitus, such an evaluation would have to be established on 
an extra-schedular basis because the rating code does not 
contemplate a schedular rating of more than 10 percent for 
the disability.  See 38 C.F.R. Part 4, Code 6260 (1998).  The 
veteran has testified that his tinnitus is persistent and is 
annoying at times, but the record does not include any 
evidence of an unusual disability picture with factors such 
as marked interference with employment or repeated periods of 
hospitalization as contemplated for extra-schedular ratings.  
See 38 C.F.R. § 3.321(b)(1) (1998).  Hence, referral of this 
issue by the RO for an extraschedular rating was not 
required.



ORDER

Entitlement to an effective date prior to January 13, 1997, 
for the resumption of VA disability compensation benefits for 
chronic low back strain is denied.

An increased disability rating for chronic low back strain is 
denied.

An increased disability rating for hearing loss of the left 
ear is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for bilateral tinnitus is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

